Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on February 15, 2022, PROSECUTION IS HEREBY REOPENED. New set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634                                                                                                                                                                                                        




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 1 presents an alternative (“a rope or lanyard”) it appears that claim 5 should first clarify that the lanyard is being selected as the component, and that there are actually two lanyards. 
Alternatively, if the two lanyards of claim 5 are to be considered in addition to the lanyard option of claim 1, applicant should consider including language such as “further comprises” to clarify that the safety system has three lanyards in claim 5. 
Similar indefiniteness is present with respect to the “two safety hooks” of claim 5. Applicant should clarify if these two safety hooks are inclusive of, or in addition to the safety hook set forth in claim 1.
Via the disclosure it is understood that the safety system can have “two lanyards and two safety hooks” (applicant’s specification [0018]), or “two or more hooks” (applicant specification [0046]). 
Examiner asked the applicant clarify if the lanyards and safety hooks of claim 5 are inclusive of or in addition to those in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baillargeon et al. (US 9,245,434).
Baillargeon et al. disclose
1. A safety system (figure 3), comprising:
(a) a rope or lanyard (156; figure 3);
(b) a safety hook (162) attached to the rope or lanyard (figure 3);
(c) a load detection sensor (139) retrofit to the safety hook without altering the structural integrity of the safety hook by being mounted on to (figures 4-5B) or shrink wrapped on to the safety hook, wherein the load detection sensor generates a load status signal; and
(d) a transmitter arranged to receive the load status signal from the load detection sensor and to transmit the load status signal therefrom (see excerpt below; Col. 12, lines 34-46).

    PNG
    media_image1.png
    345
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    838
    media_image2.png
    Greyscale

NOTES re: the limitation “retrofit to the safety hook without altering the structural integrity of the safety hook by being mounted onto or shrink wrapped onto the safety hook”:
Examiner first notes that the load detection sensor 139 is considered “retrofit to the safety hook” as it is an add-on to the safety hook and something that the hook did not have when manufactured. Rather than just being attached to any anchor point without any additional safety measures, the hook here has been provided with, or retrofit with, the load detection sensor 139 for additional safety precautions in its attachment at elevation.

Examiner also notes that the load detection sensor 139 is “mounted on to” the safety hook by anchor 164. 

Lastly, the examiner notes that the connection between safety hook 162 and load detection sensor 139 does not modify the structure of the safety hook. Therefore, the retrofitting of load detection sensor 139 to safety hook 162 does not alter the structural integrity of the safety hook by being mounted thereon.





2. The safety system of claim 1, wherein a notification is generated from the load status signal sent by the transmitter.

    PNG
    media_image3.png
    553
    614
    media_image3.png
    Greyscale

3. The safety system of claim 2, wherein the notification is indicative that a load is undetected or a safety hook is connected to a safety line (lanyard connection detector 110 figure 1; col. 5, lines 31-48).
4. The safety system of claim 2, wherein the notification is indicative that a load greater than a predetermined threshold is detected (feedback from load detection sensor 139) or the safety hook is disconnected (lanyard connection detector 110 figure 1; col. 5, lines 31-48).
6. The safety system of claim 1, wherein the load detection sensor is a pressure sensor (141,181). 
7. The safety system of claim 1, further comprising:
warning means adapted to generate a visual notification, an audible notification, or a visual and an audible notification (figure 2 & see below).
8. The safety system according to claim 7, wherein the warning means comprises an LED light (monitoring unit 100 comprises LED screen).
9. The safety system according to claim 1, further comprising:
a beacon that includes processing means, a receiver and warning means (wireless communication; see below).

    PNG
    media_image4.png
    757
    638
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillargeon et al. (‘434) as applied to claim 1 above, and further in view of Baillargeon et al. (US 6,330,931). Baillargeon et al. (‘434) fails to disclose the safety system to comprise two lanyards and two safety hooks.
However, Baillargeon et al. (‘931) teach: a safety system comprising
wherein the safety system (figure 6) comprises:
two lanyards (605, 606; figure 6) and two safety hooks (601, 602), each of the safety hooks being attached to one of the two lanyards (figure 6).
the detection sensor comprises two load detection sensors, each of which is retrofit to each safety hook (Baillargeon et al. (‘931) teach a variety of different sensor arrangements that detect and alert when the safety hooks of each lanyard are properly connected to their anchor points; the various sensors include electric and electromagnetic sensors incorporated into the anchors and or lanyards, but not affecting the safety hooks, therefore they are retrofit to the safety hooks).

    PNG
    media_image5.png
    746
    940
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the safety system of Baillargeon et al. (‘434) with two lanyards and two safety hooks, each having their own sensors, as taught by Baillargeon et al. (‘931), so as to provide additional safety and security to the user working at elevation.
Additionally, the examiner notes that it is old and well-known in the art to provide a single worker with more than one lanyard/safety system as a backup and redundancy, and also for added safety when a worker is transferring from one elevated work surface to another as the multiple lanyards allow for the worker to never be without a connection to either surface as the lanyards can be transferred one at a time.
Lastly, examiner also refers to MPEP 2144.04 VI. B. Duplication of Parts, wherein it is explained that the court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this particular situation anyone of ordinary skill in the art would understand that adding additional lanyards and safety hooks would only add to the safety of the user working at elevation by providing backup and transitional lanyard connections.

Response to Arguments
Applicant’s arguments filed in the Appeal Brief have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new examiner has been assigned to this application, and in preparation for the application going to the Appeal Board a new rejection has been presented. 
The examiner has also cited some additional prior art on the attached PTO-892 for applicant to consider should he decide to amend the claims.
In her examination the examiner noticed that prior art safety systems with sensors and alerts incorporated into the anchor points and/or lanyards of the system read on the limitation “retrofit to the safety hook without altering the structural integrity of the safety hook by being mounted on to… the safety hook” as they are added to the hook without modifying the hook structure (and therefore structural integrity).
Prior art, such as the various publications and patents of Baillargeon for example, teach sensors arranged in the lanyards and/or the anchor points, both of which are added onto (retrofit) to the safety hooks without altering the structural integrity of the safety hook. Additionally, examiner notes that previously applied Morino et al. discloses alternate sensor attachment means such an IC tag system, which a known removable sensor add-on. Reference Flynt et al. 8,325,053 also teaches a multiple lanyard multiple hook safety systems with many different types of sensors that can be added to the hooks.
Examiner has cited multiple examples of safety systems with load detection sensors retrofit to the safety hook by being incorporated in the lanyard.


    PNG
    media_image6.png
    420
    654
    media_image6.png
    Greyscale


If the applicant chooses to amend, rather than filing a new Appeal Brief and proceed to the Appeal Board, applicant may consider including or claim language directed to particular details of the safety system construction, as some of the claim language remains rather broad. For example, safety systems comprising lanyards, hooks and sensors can be found in a wide variety of products, including but not limited to fall arrest systems, harness anchoring systems, rehabilitation support systems, etc. etc. where sensors and wireless communication are all common so as to alert proper personnel in event of an emergency.
Additionally, limitations such as “being mounted on” are also rather broad. If applicant is considered with a particular type of mounting they might consider including such details in the claim language. As can be seen in both the previously and currently cited prior art sensors can be mounted to safety hooks in a large number of ways.
Should the applicant, after considering all of the above, decide to proceed with an appeal, a timely filed appeal brief in response to the above rejection should be submitted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634